218 Ga. 833 (1963)
131 S.E.2d 104
DYCHE
v.
DYCHE.
22003.
Supreme Court of Georgia.
Submitted April 8, 1963.
Decided April 16, 1963.
William B. Jones, for plaintiff in error.
Frank P. Lappas, contra.
DUCKWORTH, Chief Justice.
1. In all cases between parents for custody of a minor child, the law imposes upon the trial judge the duty to exercise his sound discretion and let the welfare of the child control his award. Code Ann. § 74-107 (Ga. L. 1957, pp. 412, 413); Jordan v. Jordan, 195 Ga. 771 (1) (25 SE2d 500); Parr v. Parr, 196 Ga. 805 (27 SE2d 687); Waller v. Waller, 202 Ga. 535, 538 (1) (43 SE2d 535).
2. The evidence, showing the child to be a female, age 5 years, and, at most, merely conflicting testimony as to neglect of the child or misconduct on the part of the mother, authorized the court to exercise its sound discretion in awarding the custody of the child to the mother. Nor did the court err in excluding the certified copies of two orders of a juvenile court in regard to another child which did not in any manner involve the welfare of this child.
Judgment affirmed. All the Justices concur.